Citation Nr: 1506751	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  12-11 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.  

2.  Entitlement to an initial compensable rating for service-connected posttraumatic stress disorder (PTSD) from June 13, 2004, and a staged rating in excess of 70 percent from October 17, 2009.

3.  Entitlement to an initial compensable rating for service-connected left shoulder strain.  


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney





WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had active service from June 2000 to June 2004.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina in May 2009 (back) and November 2009 (PTSD and left shoulder).  The claims are now under the jurisdiction of the RO in Wichita, Kansas.

In the May 2009 rating decision, the RO denied service connection for a back disorder.  After being notified of the decision in May 2009, the Veteran did not file a notice of disagreement with this claim.  The RO later, in November 2009, found that the previously denial of service connection for a back disorder was confirmed and continued.  However, additional medical records, which pertained to the back and included diagnoses, were associated with the claims file within one year of the May 2009 rating decision.  As new and material evidence was received within one year of the May 2009 rating decision, that decision did not become final and remains pending.  As such, this issue has been characterized as entitlement to service connection for a back disorder.  See 38 C.F.R. § 3.156(b) (2014); Buie v. Shinseki, 24 Vet. App. 242 (2010); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).


The Veteran was afforded a video conference hearing, conducted by the undersigned Veterans Law Judge, in December 2014.  A transcript of the hearing is located in the Veteran's electronic claims folder.  

This appeal is now being processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues of entitlement to increased ratings for the service-connected PTSD and left shoulder strain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The most competent, credible, and probative evidence of record establishes that the Veteran's current back disability is directly related to his military service.


CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disability have been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).









REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Given the favorable disposition below, no discussion of those duties is required.

Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



In adjudicating a claim, the Board must assess the competence and credibility of the veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Veteran is competent to provide facts about what he experienced; for example, he is competent to report that he engaged in certain activities in service and currently experiences certain symptomatology.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board acknowledges that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337.  However, such lack of contemporaneous evidence is for consideration in determining credibility.

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102.







Factual Basis

The Veteran sought service connection for a back disorder in August 2004.  See VA Form 21-526.

Review of the Veteran's service treatment records on file shows that clinical evaluation of the Veteran's spine was normal in the course of his March 2000 service entrance examination, and he did not complain at that time of problems associated with his back.  The report of an undated Report of Medical Assessment shows complaints of lower back pain.  He added he hurt his back as a result of jumping over a wall while wearing body armor.  He denied seeking medical attention at that time.  An emergency care and treatment record, dated in April 2001, shows the Veteran was treated after falling from his bed.  Concussion was diagnosed.  An emergency care and treatment record, dated in April 2003, shows the Veteran was treated after falling from a vehicle.  Left hand fracture was diagnosed.  An April 2004 service separation examination report, while noting that clinical evaluation of the Veteran's spine was normal, also included a diagnosis of low back pain.  As part of the Report of Medical History completed by the Veteran in April 2004, he noted he injured his shoulder on a parachute jump in April 2001, as well as his back and hip.  He added he hurt his back and left knee jumping over a wall wearing body armor in January 2004.  

Post service records include the report of a September 2004 VA general medical examination which reveals that the Veteran reported experiencing back pain starting in 2001 following parachuting in Airborne school.  Examination showed complaints of tenderness to palpation on flexion testing.  X-ray examination was normal.  The examiner found no current objective evidence of a lumbar spine disorder.

Private medical records were supplied by the Veteran in August 2009.  These included a private X-ray report, dated in July 2008, which showed a diagnosis of partial lumbarization sacralization at L5 on the right side.  A July 2008 private medical report shows that the Veteran reported back pain since injuring his back in service as a result of parachute jumps.  Chronic back pain was diagnosed.  A May 2009 primary care note shows the Veteran was seen for back injury residual flare-ups, with numbness and tingling into his leg.  Back pain was diagnosed.  A July 2009 private medical record includes a diagnosis of lumbar radiculopathy secondary to herniated disc.  Other private medical records on file include a September 2009 discharge summary showing that the Veteran underwent lumbar spine surgery.

The Veteran was afforded a VA examination in June 2011.  He reported a history of numerous (more than 30) in-service parachute jumps, and an injury occurring following an April 2001 jump.  Multiple post service surgeries were reported.  The diagnoses included L4-5 microdiskectomy secondary to herniated disk at L4-L5 and cerebrospinal fluid leak.  The examiner acknowledged that the Veteran reported recurrent back pain in the course of his 2004 service separation, and also referenced other in-service back related complaints.  The examiner opined that he could not render an opinion as to whether the Veteran had a lumbar spine disorder related to an April 2001 parachute jump or a January 2004 jump-related injury without resorting to speculation.  He did comment that being a paratrooper can certainly cause spine problems, but to what extent in this case was unknown.  The examiner added that physician visits did not follow these in-service events.  

A November 2012 private orthopedic medical opinion is also of record.  The report stated that the Veteran's separation examination shows a 2001 injury due to a bad parachute landing.  Back surgery in 2009 was referenced.  The reporting physician also commented that the service treatment records also noted that the Veteran hurt his back as a result of jumping over a wall.  The physician opined that it was apparent that the Veteran had an in-service back injury and that there was no intervening injury to his back.  As a result, the physician opined that his back problems are as likely as not related to his military service.  

The Veteran testified in December 2014 that sometime in 2001 he experienced a bad landing in association with a parachute jump.  He added he was seen at sick call, mostly for his knees but also because of back pain.  He added he had several back surgeries in 2009, and was seen medically between 2006 and 2007 for his back.  VA treatment beginning in 2010 was also reported, in which he was provided pain medications.  The Veteran added he had been provided a MRI (magnetic resonance imaging) test of his spine at VA the prior week and that lumbar spine arthritis was shown.  This report is not of record.  

Analysis

There is documented history of treatment for lumbar spine disorders during the course of the appeal.  See July 2008 and July 2009 diagnoses of lumbar sacralization and lumbar radiculopathy.  Back surgery in 2009 is also noted to have occurred.  Thus, there is evidence of a current disability.  The Veteran's service treatment records show in-service findings of back-related complaints, and a diagnosis of low back pain.  

The Board finds that the Veteran's assertions that he has continued to suffer from lumbar spine-related problems since he left active service are competent and credible.  This theory of continuity of symptomatology was essentially confirmed by the medical history documented by the private physician who supplied the etiology opinion in November 2012.

The Board does note that the Veteran was provided a VA examination in June 2011, at which time he reported a history of numerous in-service parachute jumps, and an injury occurring following an April 2001 jump.  Multiple post service surgeries were reported, and L4-5 microdiskectomy secondary to herniated disk at L4-L5 and cerebrospinal fluid leak was diagnosed.  While the examiner acknowledged that the Veteran reported recurrent back pain in the course of his 2004 service separation, and also referenced other in-service back related complaints, he opined that he could not render an opinion as to whether the Veteran had a lumbar spine disorder related to his active military service without resorting to speculation.  He did comment that being a paratrooper can certainly cause spine problems, but to what extent in this case was unknown.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  Sufficient rationale was not set out as part of the June 2011 VA examination.  


The findings, however, recorded at that June 2011 VA examination as well as in the November 2012 private medical report as well as enunciated in the testimony provided by the Veteran in December 2004, do suggest a continuity of back-related symptomatology since service, which, in combination with the foregoing medical evidence (to particularly include the positive November 2012 private opinion) and the Veteran's own assertions/testimony, supports his claim for service connection.

In evaluating this claim, the Board also finds probative that there is no opposing or contradicting medical evidence or opinion of record which the Board finds is more competent, credible, or probative as to the issue of whether the current back disability is related to service. 

Therefore, based on the foregoing, the Board finds the preponderance of the evidence supports the grant of service connection for a back disability.  Indeed, as noted, the most competent, credible, and probative evidence of record establishes that the Veteran's current back disability is likely related to his military service.  As a result, the Veteran's claim is granted.  In making this determination, all reasonable doubt has been resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a back disorder is granted.










REMAND

Concerning the two matters now before the Board for appellate consideration, in which the Veteran seeks higher disability ratings for his service-connected PTSD and left shoulder strain, additional development of the evidence is required. 

In the course of his December 2014 hearing with the undersigned, the Veteran testified that his two service-connected disorders had become "worse" since he was last examined in October 2009.  

When a veteran alleges that his service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment, particularly if there is no additional medical evidence which addresses the level of impairment of the disability since the previous examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that the veteran was entitled to a new examination after a two year period between the last VA examination and the veteran's contention that the pertinent disability had increased in severity); VAOPGCPREC 11-95, para. 11 (Apr. 7, 1995) (where a claimant affirmatively asserts to the Board that a further increase in disability has occurred subsequent to the prior examination and decision, an additional examination may be required).  Therefore, for the above-stated reasons, the Board finds that a VA examination is necessary to determine the current severity and manifestations of the Veteran's service-connected PTSDS and left shoulder strain. 

The Veteran also testified in December 2014 that he had recently been treated by VA for his service-connected disabilities at the Wichita VA medical facility.  Review of the record shows that VA outpatient treatment records appear not to have been associated with the electronic claims folder.  As these claims are being remanded anyway, all VA outpatient medical treatment records should be associated with the electronic claims file.  38 U.S.C.A. § 5103A (West 2014).




The Board points out that where a veteran appeals the initial rating assigned for a disability, as is the case here, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  However, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.  The Veteran is also advised that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain and associate with the claims file all VA medical outpatient treatment records pertaining to treatment provided the Veteran.  Efforts to obtain these records should only end if they do not exist or further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).  If the records are unavailable, the electronic claims file must be properly documented as to the unavailability of these records.

2.  Thereafter, the AOJ should then schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the electronic claims file and to comment on the current severity of the Veteran's service-connected PTSD.  The examiner should report all signs and symptoms necessary for rating the Veteran's service-connected psychiatric disorder under the applicable rating criteria.  The examiner should assign a GAF score for the Veteran's PTSD consistent with the DSM-IV and explain the significance of the score. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2014), a copy of this REMAND and all pertinent records in the appellant's electronic claims file must be made available to the examiner for review.

3.  The AOJ must also arrange for a VA joints examination to be scheduled to ascertain the current severity of the service-connected left shoulder strain.  The examiner must review the entire electronic claims file in conjunction with the examination.  All studies or tests deemed necessary -- to include X-rays -- should be conducted. 

All pertinent symptomatology and findings pertaining to the left shoulder should be reported in detail.  Range of motion studies should be completed for the left shoulder.  In addition, the examiner should determine whether the left shoulder exhibits weakened movement, excess fatigability, or incoordination which is attributable to the service-connected disability.  If feasible, these determinations should be expressed in terms of the degree of additional loss of range of motion or favorable, intermediate or unfavorable ankylosis.  The examiner should express an opinion on whether pain could significantly limit functional ability during flare-ups of the left shoulder or when the left shoulder is used repeatedly over a period of time.  

When evaluating musculoskeletal disabilities, VA must, in addition to applying schedular criteria, consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2014); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson  v. Brown, 9 Vet. App. 7 (1996).

4.  The Veteran is hereby notified that it is his responsibility to report for any VA examination, to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any ordered examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address prior to the date of the examination. It should also be indicated whether any notice that was sent was returned as undeliverable.





5.  Thereafter, the AOJ must review the claims file and ensure that the foregoing development actions, as well as any other indicated development, have been conducted and completed in full.  If the response is deficient in any manner, the AOJ must implement corrective procedures.

6.  Following completion of all indicated development, the AOJ should review (to include all additional evidence associated with the record pursuant to this remand) and readjudicate the two claims for initial evaluations.  If in any respect the benefits sought on appeal are not granted, the AOJ shall issue a supplemental statement of the case (SSOC) and afford the Veteran and his attorney an opportunity to respond thereto.  The AOJ should also consider whether "staged" ratings are appropriate in light of Fenderson and Hart.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The purpose of this REMAND is to ensure due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  No action is required on the Veteran's part until he is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


